Citation Nr: 1734448	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-58 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral hands.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

The Veteran served on active duty from September 1943 to May 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's frostbite residuals of the hands are attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite of the bilateral hands are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The record reflects that the Veteran's service treatment records were destroyed.  With this is mind, the Board acknowledges its heightened duty to consider carefully the benefit of the doubt.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In the case of any veteran who engaged in combat with the enemy the Secretary shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence, if consistent with circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  See also 38 C.F.R. § 3.304(d).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The Veteran contends that he experiences residuals of frostbite in his hands that he experienced during service.  Specifically, he noted that he got frostbite of the hands and feet during service in Germany, and reported it to a medic at the time.  

With regard to a present disability, the Veteran received a VA examination in September 2015.  The examiner indicated that the Veteran did not have a cold injury.  The examiner stated that although the Veteran reported intermittent numbness to the bilateral hands with cold weather, there was no objective evidence during the examination, or claims file findings to render a specific diagnosis.  Nonetheless, the Veteran has repeatedly reported numbness in his hands during cold weather.  Indeed, the September 2015 examiner noted symptoms of cold sensitivity and numbness in both hands.  The Board acknowledges that the Veteran is competent to report these symptoms, and has done so consistently throughout the appeal period.  As such, after carefully considering the benefit of the doubt as it must, the Board finds that a present disability in the form of numbness and cold sensitivity of the bilateral hands is established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the second element of service connection, in-service incurrence, the Board notes that the Veteran's service treatment records are not available.  However, the Veteran's DD 214 reflects that he received a combat infantryman badge.  It also reflects that he served during the Battle of the Rhineland.  The Board finds that these facts support the Veteran's report that he suffered frostbite in while serving in Germany.  Though the Veteran's contemporaneous medical records are unavailable, the Board highlights that the Veteran engaged in combat with the enemy, and that his lay report of frostbite is satisfactory as it is consistent with the circumstances and hardships of his service.  This is particularly true in considering the benefit of the doubt as is required when service records are destroyed.  Thus, his in-service frostbite is established as well.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Even when the 1154(b) combat presumption applies, a veteran seeking compensation must still show that there is a causal relationship between the present disability and the injury incurred during active duty.  See Reeves v. Shinseki, 682 F.3d 988, 999 n. 9 (Fed. Cir. 2012).  However, a combat veteran has the right to invoke the 1154(b) presumption in order to show that he incurred the disability itself while in service as opposed to only the cause.  Id. at 999 (emphasis in original).

While the Board notes that the September 2015 VA examiner opined that there was less likely than not a correlation between the Veteran's symptoms of numbness and his frostbite during service because of missing service documentation, the Board finds that there is sufficient proof of service connection in this instance despite the missing records.  This is so because of the Veteran's competent reports of numbness in his hands during cold weather presently, consistent report of frostbite during service, and his documented combat service in Germany.  The Veteran's documented combat service serves as sufficient proof under 38 U.S.C.A. § 1154(b).  

Considering the benefit of the doubt doctrine, the Board finds that the claim is at least in equipoise for each of the elements of service connection.  As such, the benefit of the doubt goes to the Veteran, and service connection for residuals of frostbite of the bilateral hands is warranted.


ORDER

Service connection for residuals of frostbite of the bilateral hands is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


